Citation Nr: 0928540	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), a depressive 
disorder and an anxiety disorder. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in an October 2006 
remand for additional development, including a VA psychiatric 
examination. The necessary development has been completed, 
and the case is ready for appellate review on the merits.  


FINDINGS OF FACT

1. There is corroborative evidence to verify that the 
Veteran's unit came under enemy fire for a period of five 
days during January and February 1968. 

2. In an April 2004 statement the Veteran reported an in-
service stressor of experiencing heavy enemy fire on January 
31, 1968. 

3. With resolution of the benefit of the doubt in the 
Veteran's favor, the Veteran has an anxiety disorder, not 
otherwise specified (NOS) with clinically significant PTSD 
symptoms initially caused by Vietnam stressors.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, NOS 
are met. 
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303 (2008); 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007); Ferenc 
v. Nicholson, 20 Vet. App. 58 (2006); Clemons v. Shinseki, 23 
Vet. App. 1 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board remanded the claim of service 
connection for PTSD in October 2006.  Since that time, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in claims involving unrepresented Veterans, the Board must 
broadly construe claims, and in the context of psychiatric 
disorders must consider other diagnoses for service 
connection when the medical record so reflects.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be. The 
Court further stated that the Board should have considered 
alternative current conditions within the scope of the filed 
claim. Id. Thus, VA must consider other psychiatric diagnoses 
that may be related to in-service events. Id.
 
The Veteran originally sought service connection for PTSD due 
to in-service stressors. Due to the change in law in Clemons 
and through application of the benefit of doubt doctrine, the 
Board will grant service connection for an anxiety disorder.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  Under these 
provisions, however, there is no requirement for a stressor 
to sustain a diagnosis of an anxiety disorder. 

The Veteran did not receive any combat related decorations or 
awards. Since the record does not show the Veteran serving in 
combat, credible supporting evidence is necessary in order to 
grant service connection for PTSD or any additional 
psychiatric disorder due to alleged in-service stressors. 38 
C.F.R. § 3.304 (2008); Id. "Credible supporting evidence" of 
a noncombat stressor may be obtained from service records or 
other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). The 
Court has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor." Dizoglio v. Brown, 9 
Vet. App. 163 (1996). Therefore, the Veteran's lay testimony 
is insufficient, standing alone, to establish service 
connection. Cohen v. Brown, 10 Vet. App. 128 at 147 (citing 
Moreau, supra. at 395) (1997).

The Veteran contends he has PTSD from witnessing stressful 
events during service with the 264th Transportation Company 
in Vietnam. In a September 2004 statement, the Veteran 
reported that on January 31, 1968 he underwent the heaviest 
fire of his tour. The Joint Service Records Research Center 
(JSRRC) confirmed that reports by the battalion overseeing 
the Veteran's unit included an enemy attack at their station 
of duty for a period of five days during January and February 
1968. Thus, his September 2004 report of enemy fire is 
verified by the JSRRC search results. 

As part of his claim, the Veteran underwent a February 2003 
psychiatric examination. He reported feeling depressed and 
experiencing sleep disturbances from the stressors of 
witnessing firefights and violence while participating on 
convoys. Although the claims file was not available for 
review, the examiner diagnosed PTSD based on the Veteran's 
self-reported history. He noted that he could not confirm the 
reported Vietnam experiences, but concluded the Veteran's 
reports appeared credible during the interview. 

In February 2004, the former wife of the Veteran submitted a 
letter. She stated that she knew the Veteran before he went 
to Vietnam and noticed a drastic change in his personality 
following service. Before service, she described the Veteran 
as very mild mannered. After service, he became violent and 
abusive which led to their divorce. 

VA treatment records reflect several instances of mental 
health treatment. VA notes, dated February 2003 and June 
2003, referred to a possible PTSD diagnosis based on 
complaints of depressive symptoms, as well as an anxiety 
disorder. In an April 2004 Mental Health Clinic Intake 
report, the examiner concluded that the Veteran did not have 
PTSD since the reported stressful events from Vietnam did not 
cause intrusive recollections that affected his daily 
functioning. He concluded that the Veteran has depressive 
symptoms to support a diagnosis of mild to moderate 
depression, not otherwise specified (NOS). 

The Veteran was reexamined in May 2009. He again reported 
experiencing depressive symptoms. He stated that while in 
Vietnam he often felt his life was in danger given that his 
assigned bases and convoys were fired upon. After service, he 
was imprisoned for four years and avoided public activities 
due to embarrassment regarding his felony conviction. During 
the psychiatric examination, the examiner noted a depressed 
mood. The Veteran reported having occasional panic attacks 
due to anxiety over his felony conviction. The examiner used 
the Combat Exposure Scale (CES) and the Mississippi Scale for 
Combat-Related PTSD to assess the Veteran's level of trauma 
exposure from his Vietnam experiences. The CES score 
indicated light to moderate combat exposure. The score on the 
Mississippi Scale for Combat-Related PTSD was not consistent 
with a PTSD diagnosis. 

The examiner declined to diagnose PTSD. Instead, she 
diagnosed anxiety disorder, NOS, with clinically significant 
PTSD symptoms, and depressive disorder, NOS. She stated that 
the Veteran's PTSD symptoms were initially caused by in-
service stressors, but "have been maintained by his more 
recent legal problems." 

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a PTSD diagnosis. 
Although the February 2003 VA examination report reflected a 
PTSD diagnosis, the examiner did not review the claims file, 
nor did he perform quantitative stressor assessments. 
Subsequent VA mental health treatment records reflected 
diagnoses of depression, rather than PTSD as a result of 
reported in-service stressors. 

However, the May 2009 VA examination report showed that the 
Veteran had psychiatric diagnoses of anxiety and depression. 
The VA psychologist stated the anxiety disorder included 
clinically significant PTSD symptoms. She explained that the 
clinically significant PTSD symptoms were initially due to 
in-service stressors, but primarily maintained by the 
Veteran's post-service felony conviction. She stated that the 
non-service related depression appeared to be the primary, 
but not sole, cause of the Veteran's current psychological 
impairment. 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

As noted, the Court has held that VA must consider 
alternative diagnoses within the scope of the filed claim. 
Clemons, supra. It has also held that the requirement of a 
"current disability" is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim" and "a 
claimant may be granted service connection even though the 
disability resolves prior to (VA's) adjudication of the 
claim." McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007). 
If a claimant is diagnosed with a disability, and the 
severity of that disorder lessens so that it no longer 
impairs the claimant, a grant of service connection may be 
nonetheless appropriate if it is otherwise found to be linked 
by competent evidence or applicable presumption to some 
incident of military service. The question of its severity is 
one of rating, not of service connection. Ferenc v. 
Nicholson, 20 Vet. App. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as although related, each having a distinct 
meaning as specified by Congress). 

After considering the Court's holdings, the May 2009 VA 
examination report is sufficient to show that the Veteran has 
an anxiety disorder due in part to the in-service stressor of 
experiencing enemy fire in Vietnam. 

However, the Board notes that the question of an appropriate 
rating is not addressed in this decision.  The weight to be 
accorded post-service events affecting the Veteran's present 
psychological disability must be considered in the rating, 
rather than the determination of service connection. See 
Clemons, supra.; McClain, supra.; Ferenc supra. In the 
examination report, the examiner stated that the Veteran's 
post-service conviction was the primary cause, rather than 
the sole cause, of the Veteran's current psychological 
disorders. She noted clinically significant PTSD symptoms 
initially caused by in-service stressors as part of her 
anxiety, NOS diagnosis. The impairment due to post-service 
stressors must be addressed in the rating. Id.; McClain, 
supra.; Ferenc, supra.


 Service connection for an anxiety disorder, NOS is granted. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act (VCAA) or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  


ORDER

Service connection an anxiety disorder is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


